ALLREAD, J.
This action was one for personal injuries and was brought by Margaret Thomas by her next friend Evan Thomas, against the Columbus Railway, Power & Light Co. Margaret was riding in the rear seat of a machine driven by one Humes. It was alleged that the speed of the street car when it struck the machine excedeed the rate of speed as provided in an ordinance. A verdict for $2000 was returned by the jury in favor of Thomas.
Error was prosecuted and the company claimed- that the lower court erred in not charging the jury as requested and in its general charge, the verdict was contrary to the weight of the evidence; and the verdict was excessive.
The Court of Appeals in affirming the judgment of the lower court said:
1. Thomas’ negligence was question for jury and finding in her favor, would carry inference with it that she was not negligent, so there would be no justification in disturbing the verdict in that respect.
2. Special instruction No. 8 was sufficiently covered by other instructions given by the trial court. It’s refusal was therefore not prejudicial error.
3. There was sharp conflict as to the rate of speed of the street railway car, but the findings implied' in the general verdict as well as the express finding upon this subject by the jury are not contrary to the manifest weight of the evidence.
4. The negligence of the driver could not be imputed to Thomas, who, as a guest, was liable only for her own negligence.
5. The verdict though large, is not so excessive as to justify interference by a reviewing court.